Citation Nr: 1608808	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a lung disability, to include as a result of exposure to ionizing radiation and asbestos.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1943 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Wichita, Kansas RO.  In November 2012, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development; the case is now assigned to the undersigned VLJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he currently has a lung disability as a result of exposure to ionizing radiation and asbestos in service.  The Defense Threat Reduction Agency (DTRA) confirmed in December 2011 that the Veteran was a member of the American occupation forces in Hiroshima, Japan, following World War II; therefore, his exposure to ionizing radiation in service is confirmed, in accordance with 38 C.F.R. § 3.309(d)(3)(ii)(B).  However, due to the fire-related nature of his service records, the Veteran's alleged exposure to asbestos in service cannot be confirmed; his DD Form 214 reflects that he worked as a cook in service.

Private chest x-rays in June 2001 revealed interstitial fibrosis at the lung bases "typical of previous asbestos exposure indicating asbestosis."

VA chest x-rays in February 2009 revealed chronic obstructive pulmonary disease (COPD) with elongated lung fields.  The February 2009 x-ray reported noted that "in view of asbestos exposure" a high resolution CT scan of the chest was in order for further evaluation, and noted "suspect scarring or nonspecific fibrosis in the lung bases with tiny groundglass nodules."  VA chest x-rays in January 2011 revealed pulmonary infiltrations bilaterally.  A VA CT scan of the Veteran's chest in January 2011 showed bilateral small pleural effusions and calcified pretracheal lymph nodes, noted to be compatible with remote granulomatous disease.  While the Veteran was hospitalized in January 2011 for a hemicolectomy, VA treatment records reflect that he was given multiple nebulizer breathing treatments which he tolerated well, and subsequent VA treatment records noted that he had been prescribed a nebulizer for inhalation four times a day as needed.

Pursuant to the Board's November 2012 remand, the AOJ asked the Veteran in an October 2014 letter to identify all medical care providers who treated him for any lung disability since service; he responded in October 2014 that he had not been seen by any private doctors and that he had been treated for COPD at the VA Medical Center (VAMC) in Leavenworth, Kansas.  The AOJ then secured all updated treatment records for the Veteran from the Leavenworth VAMC, including the following: a duplicate report of VA chest x-rays in February 2009 (which was previously referred to as an "examination" report, but there is no evidence to document that any other examination was conducted on that date); a report of VA chest x-rays in January 2010 (located in Virtual VA), which revealed no pulmonary infiltrate, no pleural effusion, and no calcified pleural plaques seen; and an August 2014 VA treatment report (located in Virtual VA), wherein a medical doctor specializing in critical care medicine noted the Veteran's report of having some alleged lung damage from radiation exposure in Japan and fibrosis from alleged asbestos exposure in Japan, noted that the Veteran had been diagnosed with asbestosis by an outside physician in the 1990s, reported the results of June 2014 VA chest x-rays (which revealed bilateral diffuse interstitial changes appearing stable or minimally increased and bilateral emphysema), and rendered impressions of dyspnea, possible COPD, asbestos related pleural plaques, pulmonary fibrosis, large hiatal hernia, remote tobacco use, and a history of both radiation and asbestos exposure.

Thereafter, pursuant to the Board's November 2012 remand, the AOJ scheduled the Veteran for a VA respiratory examination, which took place in November 2014.  The November 2014 VA examiner (a board-certified acute care nurse practitioner) noted her review of the record, and listed the current diagnosis of the Veteran as "Asbestos related pleural plaques (calcified pleural plaques) with fibrosis (asbestosis)," with a date of diagnosis listed as "1990s."  The November 2014 VA examiner cited to the January 2011 VA CT scan, June 2014 VA chest x-rays, August 2014 VA treatment report, and new November 2014 pulmonary function test (PFT) results, but did not cite to any of the other pertinent evidence of record.  The November 2014 VA examiner then went on to render a medical opinion regarding secondary service connection (which was not requested), opining that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."

As rationale for her medical opinion, the November 2014 VA examiner first noted that the Veteran was exposed to radiation in service (which was confirmed by VA) and that it was "apparently conceded" that he was also exposed to asbestos in service (which was actually not conceded by VA).  The November 2014 VA examiner then noted that, while the radiation exposure could cause cancer of the lung, the Veteran had not ever had lung cancer; however, the examiner did not opine whether any of the Veteran's diagnosed lung disabilities is a radiogenic disease resulting from exposure to ionizing radiation in service, as had been requested in the Board's November 2012 remand instructions.  The November 2014 VA examiner further noted that she could find no evidence of the "asbestos related pleural plaque" that was noted in the August 2014 VA treatment report; however, this does not explain why she included such language in the current diagnosis section of this examination report (as noted above).  Finally, the November 2014 VA examiner opined that: "With no evidence of pleural changes &/or biopsy or determination that his fibrosis is related to asbestos, it is less likely as not (see information below via 3 reliable sources" and proceeded to quote findings from three research studies; however, the examiner did not complete the opinion to state specifically whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lung disability is related to any incident of the Veteran's military service, including any in-service exposure to ionizing radiation and asbestos, as had been requested in the Board's November 2012 remand instructions.

Thereafter, new VA chest x-rays were taken in February 2015 (located in Virtual VA) which revealed chronic changes of COPD and mild pulmonary fibrosis in the lung bases and right upper lobe and right apical pleural thickening.

In light of the above-noted deficiencies with the November 2014 VA respiratory examination, as well as the new February 2015 VA chest x-rays results, a new examination by a respiratory specialist who can render the requested medical opinions with adequate supportive rationale must be secured.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to be examined by a respiratory specialist to ascertain the nature and likely etiology of any current lung disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each lung disability found during the course of this appeal (since September 2010).  All pertinent diagnoses already of record must be addressed.

(b) Is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service, including any in-service exposure to ionizing radiation?  If so, is any diagnosed lung disability a radiogenic disease resulting from exposure to ionizing radiation in service?  The examiner should take as fact for purposes of the examination that the Veteran was exposed to ionizing radiation in service.  

(c) Is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service, including any in-service exposure to asbestos?  The examiner is advised for purposes of the examination that in-service exposure to asbestos has not been conceded.  

The examiner must provide a detailed history or etiology and explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

2.  Thereafter, if and only if the VA examiner determined that any diagnosed lung disorder is a radiogenic disease resulting from exposure to ionizing radiation in service, and if it is not found that such disease resulted from any other incident of service, request a dose assessment for the Veteran from the Department of Defense, pursuant to 38 C.F.R. § 3.311(a)(2)(ii); then forward the claim to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim of service connection for a lung disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

